— Judgment affirmed, with costs. The finding that the employees of the State were negligent under section 12-a of the Court of Claims Act, in failing to give appropriate warning of a dangerous situation in the highway, had adequate support in the evidence. All concur, except Crosby, J., who dissents and votes for reversal on the law and facts and for dismissal of the complaint on the ground that the claim arises under section 176 of the Highway Law and that the State is not liable for an accident (occurring November 22, 1931) from a defect in the highway and also on the further ground that no act of negligence on the part of the defendant is shown.